The Honorable Charlie Cole Chaffin State Senator Route 3, Box 1057 Benton, AR 72015
Dear Senator Chaffin:
This is in response to your request for an opinion concerning the state's purchasing practices in connection with microcomputers. You note that the state has contracted for the past five years with Zenith Data Systems, and that a suggestion has been made that instead of contracting with a sole provider, the state make future purchases of computers from an approved listing of providers at previously determined pricing in a manner modeled after the U.S. Government Services Administration's purchasing practices. Your specific question in this regard is as follows:
  Can the State of Arkansas model its purchases of microcomputers after the Government Services Administration or must a single vendor be selected for desktop microcomputer purchases as has been our past practice?
It is my opinion that modeling state purchases after the Government Services Administration's purchasing practices is not an option under current Arkansas law. The Arkansas Purchasing Law (A.C.A. § 19-11-201 et seq.) requires that with certain exceptions, none of which apply in this instance, all contracts be awarded by competitive bid or proposal. See A.C.A. §19-11-228. Specifications must be developed for the commodities or services to be procured. Submitted bids or proposals are then evaluated based on the criteria set forth in the invitation for bids or request for proposals. See A.C.A. §§ 19-11-229 and19-11-230. Awards are made to a single vendor for each commodity or service specified. See A.C.A. §§ 19-11-229(h) and19-11-230(f).
It is thus apparent that the U.S. Government Services Administration's purchasing practices, which do not involve a competitive bid method of procurement, cannot provide a model for state purchases in Arkansas.
The foregoing opinion, which I hereby approve, was prepared by Deputy Attorney General Elisabeth A. Walker.
Sincerely,
WINSTON BRYANT Attorney General
WB:arb